            Case 1:19-cr-10332-RWZ Document 1 Filed 09/06/19 Page 1 of 6




                             UNITED STATES DISTRICT COURT                              0FFIC£
                              DISTRICT OF MASSACHUSETTS
                                                                       m SEP
UNITED STATES OF AMERICA
                                                     Criminal No.


                V.                                   Violations:


                                                     Count One: Extortion Conspiracy
DAVID HEBERT,                                        (18U.S.C. § I95I)

                      Defendant                      Count Two: Extortion
                                                     (18U.S.C. § I95I)

                                                     Count Three: False Statements
                                                     (I8U.S.C. § 1001(a)(2))

                                                     Forfeiture Allegation:
                                                     (I8U.S.C. § 981(a)(1)(C) and
                                                     28 U.S.C. § 2461(c))

                                        INFORMATION


                                          COUNT ONE
                                       (18 U.S.C. § I95I)
                                      Extortion Conspiracy

       The United States Attorney charges:

       I.      Between in or about July 2018 and September 2018, in Fall River, in the District of

Massachusetts, and elsewhere, the defendant,

                                       DAVID HEBERT,

and others known and unknown to the United States Attorney, did conspire to knowingly obstruct,

delay, and affect, in any way and degree, commerce and the movement of articles and commodities

in commerce by extortion, as those terms are defined in Title 18, United States Code, section 1951;

that is, HEBERT conspired with Fall River Mayor Jasiel F. Correia, II ("Correia") and others, to

obtain money and property not due Correia or his office, from a marijuana vendor that did business

in and affecting commerce ("Ml Vendor #3"), with MJ Vendor #3's consent, in exchange for non-
           Case 1:19-cr-10332-RWZ Document 1 Filed 09/06/19 Page 2 of 6




opposition letters and host community agreements to operate marijrxana businesses in Fall River,

under color of official right.

        All in violation of Title 18, United States Code, Section 1951.
            Case 1:19-cr-10332-RWZ Document 1 Filed 09/06/19 Page 3 of 6




                                              COUNT TWO
                                            (18U.S.C. § 1951)
                                      Extortion; Aiding and Abetting

       The United States Attorney further charges:

       2.      Between in or about July 2018 and September 2018, in Fall River, in the District of

Massachusetts, and elsewhere, the defendant,

                                        DAVID HEBERT,

did knowingly obstruct, delay, and affect, and attempt to obstruct, delay, and affect, in any way

and degree, commerce and the movement of articles and commodities in commerce by extortion,

as those terms are defined in Title 18, United States Code, section 1951; that is, HEBERT, in

concert with Correia and others, known and unknown to the United States Attorney, obtained

money and property not due Correia or his office, from MJ Vendor #3, with MJ Vendor #3's

consent, in exchange for non-opposition letters and host community agreements to operate

marijuana businesses in Fall River, under color of official right.

       All in violation of Title 18, United States Code, Sections 1951 and 2.
             Case 1:19-cr-10332-RWZ Document 1 Filed 09/06/19 Page 4 of 6




                                            COUNT THREE
                                        (18U.S.C. § 1001(a)(2))
                                            False Statements


       The United States Attorney further charges:

       3.       On or about January 15, 2019, in Boston, in the District of Massachusetts, the

defendant,

                                       DAVID HEBERT,

did willfully and knowingly make materially false, fictitious, and fraudulent statements and

representations in a matter within the jurisdiction of the executive branch of the Government of

the United States; that is, HEBERT: (1) falsely stated that he was not involved in the approval and

opening of any marijuana dispensaries in Fall River; and (2) falsely stated that he had never acted

as a financial conduit for Correia.


       All in violation of Title 18, United States Code, Section 1001(a)(2).
            Case 1:19-cr-10332-RWZ Document 1 Filed 09/06/19 Page 5 of 6




                                      FORFEITURE ALLEGATION
                            (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))
       4.      Upon conviction of one or more of the offenses in violation of Title 18, United

States Code, Section 1951, set forth in Counts One and Two of this Information, the defendant,

                                            DAVID HEBERT,

shall forfeit to the United States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

and Title 28, United States Code, Section 2461 (c), any property, real or personal, which constitutes

or is derived from proceeds traceable to the offenses. The property to be forfeited includes, but is

not limited to, the following:

            a. $61,000, to be entered in the form of a forfeiture money judgment.

       5.      If any ofthe property described in Paragraph 1, above, as being forfeitable pursuant

to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United States Code, Section

2461(c), as a result of any act or omission of the defendant ~

                  a.   cannot be located upon the exercise of due diligence;

                  b.   has been transferred or sold to, or deposited with, a third party;

                  c.   has been placed beyond the jurisdiction of the Court;

                  d.   has been substantially diminished in value; or

                  e.   has been commingled with other property which cannot be divided without

                       difficulty;
          Case 1:19-cr-10332-RWZ Document 1 Filed 09/06/19 Page 6 of 6




it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other property

of the defendant up to the value of the property described in Paragraph 1 above.




        All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United
States Code, Section 2461(c).




                                                     ANDREW E. TELLING
                                                     UNITED STATES ATTORNEY




                                              By:
                                                               R.Ha]


Date;   ij4      l±
                                                              t U.S. Attorn
